department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul uniform issue list legend xx yo dear sir or madam contact person identification_number telephone number ' tv ‘ eo o this is in reply to your rulings request dated date concerning private of its assets to private_foundation y pursuant to section foundation x's proposed transfer of all b of the internal_revenue_code x will transfer all of its assets to y to reduce administrative costs x and y are nonprofit charitable corporations that are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code y is also recognized as an operating_foundation under sec_4942 of the code x and y are x and y were created by for-profit companies which are effectively controlled by the same persons affiliated x's scholarships which but will be payable after the date of transfer of x's assets may be paid_by have been awarded by x x-will have no expenditure_responsibility grants outstanding under sec_4945 of the code y at the time of its transfer of its assets to y x will notify the internal_revenue_service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code with the notice effective no earlier than the date of such notice to the service when x will have no assets or activities after the transfer of all its assets the following rulings are requested the transfer of x's assets to y pursuant to the merger will constitute a transfer of assets described in sec_507 of the code and will not cause y to be treated as a newly created organization or result in termination of x's private_foundation_status under sec_507 of the code the transfer of x's assets to y pursuant to the merger will not result in imposition of the termination_tax under sec_507 of the code if x notifies the internal_revenue_service at least one day after all of its net assets are transferred to y that x intends to terminate its private_foundation_status that notice will be effective to terminate its private_foundation_status under sec_507 of the code and x will owe no termination_tax because x will have no assets upon such termination x will only be required to file the annual return under sec_6033 of the code for the year in which the merger takes place and not for subsequent years the transfer of x's assets to y pursuant to the merger will not affect either foundation' sec_5 exemption from taxation under sec_501 of the code as a result of the merger y will succeed to x’s aggregate tax_benefit x and y are effectively controlled by the same person and therefore as a result of the merger y will be treated as x for purposes of chapter of the code sec_4940 and following and sec_507 and sec_509 of the code and thus may reduce its distributable_amount as a result of the merger y will succeed to x’s excess qualifying distributions carryover the transfer of all x's assets to y pursuant to the merger will not trigger any gross_investment_income or capital_gain_net_income under sec_4940 and y will succeed to the tax bases and holding periods of x’s assets for purposes of sec_4940 in the year of the merger y may report and pay any taxes under sec_4940 on x's net_investment_income if any the transfer of all x's assets to y pursuant to the merger will not constitute an act of self- dealing resulting in the imposition of tax under sec_4941 or be treated under sec_4944 as an investment that jeopardizes either foundation's charitable purposes would not subject x to the recordkeeping requirements of sec_4942 if sec_4942 applies to x the transfer of assets from x to y pursuant to the merger to any_tax under sec_4942 for failure to distribute income or subject x the transfer of assets from x to y pursuant to the merger will not constitute a taxable_expenditure under sec_4945 and therefore will not subject x to tax under sec_4945 nor will x reporting requirements of sec_4945 with respect to the transfer of assets pursuant to the merger required to exercise expenditure_responsibility or comply with information be awarded but not yet disbursed by x and y may treat such payments as qualifying distributions payments by y if any to organizations described in sec_509 or of grants will not constitute taxable_expenditures by y under sec_15 any reasonable legal accounting and other necessary expenses paid to implement the transfer of assets from x to y pursuant to the merger will be paid to accomplish a purpose described in sec_170 or sec_170 and thus will constitute qualifying distributions under sec_4942 and will not constitute taxable_expenditures for either x or y under sec_4945 the hands of y as the basis of such assets was in the hands of x the basis of the assets that are transferred to y pursuant to the merger will be the same in sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code are private_foundations subject_to the provisions of chapter of the code sec_507 of the code and sec_1_507-1 of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 of the code this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 of the code or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor foundation's assets as of the beginning of its tax_year sec_1_507-3 of the regulations provides that a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code in sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the value of its exemption from federal_income_tax and of the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that where a private_foundation has transferred all of its assets to another private_foundation in a transfer under sec_507 of the code the transferor private_foundation is not required to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer except for its information reporting for its year of the transfer sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that receives a transfer of assets from another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through of the code and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor’s assets transferred to each transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code does not relieve the transferor private_foundation from filing its own final tax_year return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 of the code sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes sec_4942 of the code provides that an operating_foundation under sec_4942 otc is subject_to the requirements for such status under that sec_4942 of the code rather than under sec_4942 of the code revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code is any amount including that portion sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide that a qualifying_distribution of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code under section the reasonable administrative expenses that are incurred in conduct of an exempt_purpose under sec_170 of the code a i distributions regulations qualifying include such the of sec_4942 and sec_4942 of the code require that a transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records as required by sec_4942 to show that the transferee private_foundation in fact subsequently made a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee’s own corpus within the meaning of sec_4942 that transferee private foundation's qualifying distributions must be expended before the close of the transferee's first tax_year after the transferee's tax_year in which it received the transfer sec_4944 of the code imposes tax on the making of jeopardizing investments sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_53_4945-6 allows a private_foundation to transfer its assets to exempt_organizations under sec_501 of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code analysi sec_1 under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including any significant disposition of or more of the transferor private foundation's assets because x will make such a disposition by transfer of all of its assets to y x's transfer of assets to y will be a transfer under sec_507 of the cade under sec_507 of the code and sec_1_507-3 of the regulations in a transfer of assets under sec_507 of the code the transferee private_foundation y will not be treated as a newly created organization under sec_1_507-4 of the regulations x's transfer of its assets pursuant to sec_507 of the code will not cause termination of x's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations x's transfer of its assets pursuant to sec_507 of the code will not cause termination of x's private_foundation_status under sec_509 of the code and will not result in termination_tax under sec_507 of the code sec_507 of the code imposes excise_tax on a private_foundation which voluntarily terminates its private_foundation_status pursuant to sec_507 of the code this tax under sec_507 of the code is equal to the lower_of a the aggregate tax benefits that have resulted from the foundation's exemption from federal_income_tax under sec_501 of the code or b the value of the net assets of the foundation after x transfer all of its assets to y the value of x's assets will be zero when x notifies the internal_revenue_service of its voluntary termination of private_foundation_status pursuant to sec_507 of the code and thus such termination of x's private_foundation_status under sec_509 of the code pursuant to a notice under sec_507 of the code will result in zero termination_tax under sec_507 of the code under sec_1_507-1 of the regulations x will not be required meet the annual reporting requirements of sec_6033 of the code for any_tax years after the tax_year of x's transfer of all of its assets to y when x will have no assets or activities x's transfer of assets to y will be for exempt purposes under sec_501 of the code x's transfer will not adversely affect the exemptions from federal_income_tax under sec_501 of the code of xor y t- under sec_1_507-3 of the regulations upon x's transfer of all of its assets to y succeed to x's aggregate tax benefits under sec_507 of the code y will under sec_1_507-3 of the regulations x and y are effectively controlled by the same persons so that x's transfer of all of its assets to y will allow transferee private_foundation y to be treated as its transferor private_foundation x for purposes of chapter of the code and sec_507 and sec_509 of the code as in revrul_78_387 described above after x's transfer of all of its assets to y x's excess qualifying distributions if any under sec_4942 of the code may be used by x or by its transferee y to reduce the distributable_amount of x and or y under sec_4942 of the code by the amount if any of x's excess qualifying distributions carryover under sec_4942 of the code under sec_4940 of the code x's transfer of its assets to y for exempt purposes under sec_501 of the code will not result in tax under sec_4940 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of x's assets transferred to y will carry over to y for purposes of sec_4940 of the code under sec_1_507-3 of the regulations transferee y will be treated as its transferor x after x's transfer of all of its assets to y pursuant to sec_507 of the code thus after x transfers all of its assets to y x's excise_tax liability under sec_4940 of the code for x's final tax_year may be satisfied by y and any refund to which x is entitled may be used by y to offset its excise_tax under sec_4940 of the code under sec_53_4946-1 of the regulations transferee y is not a disqualified_person under sec_4946 of the code for purposes of sec_4941 of the code because y is an organization exempt from federal_income_tax under sec_501 of the code because x's transfer of its assets to y will not be a transfer to a disqualified_person under sec_4946 of the code t's transfer will not be an act of self-dealing between a disqualified_person and a private_foundation under sec_4941 of the code under sec_4944 of the code x's transfer of its assets to y for exempt purposes will not constitute jeopardizing investments or result in tax under that section under sec_1_507-3 of the regulations transferee y will be treated as its transferor x so that x's undistributed_income under sec_4942 of the code if not already distributed by x must be taken into account by y in y's distribution_requirements as the successor to its transferor x if x qualifies as an operating_foundation under sec_4942 of the code as stated in sec_4942 of the code the requirements of sec_4942 of the code instead of sec_4942 of the code would apply under sec_1_507-3 of the regulations x will not be required to meet recordkeeping requirements if any under sec_4942 of the code with respect to its transfer of all of its assets to y sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more transferee private_foundations pursuant to sec_507 of the code such transferor foundation does not incur any expenditure_responsibility requirement under sec_4945 of the code with respect to such transfer of all of its assets pursuant to sec_507 of the code thus when x transfers all of its assets to y pursuant to sec_507 of the code x will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to y pursuant to sec_507 of the code sec_53_4945-6 of the regulations indicates that a private_foundation can transfer assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code provided that any expenditure_responsibility under sec_4945 is met x's transfer which is a transfer of all of its assets that is not subject_to expenditure_responsibility requirements under sec_4945 of the code will be made to exempt transferee y for exempt purposes under sec_501 of the code and thus will not be a taxable_expenditure or result in tax under sec_4945 of the code under sec_1_507-3 of the regulations x's transfer of all of its assets and liabilities to y will allow transferee private_foundation y to be treated as its transferor x y's payment of x's grants already awarded by x but to be paid after the transfer by y including payment of scholarship grants to college students pursuant to scholarship procedures as approved for x under sec_4945 of the code will not constitute taxable_expenditures or subject x or y to tax under sec_4945 of the code payments by transferee y that would have been qualifying distributions paid_by transferor x but for the transfer of assets to y will be qualifying distributions under sec_4942 of the code by y when paid_by y as x's transferee under sec_53_4945-6 of the regulations a private foundation's payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus the legal accounting and other expenses if reasonable in amount for this rulings request and the transfer of assets will not be taxable_expenditures under sec_4945 of the code under sec_4942 of the code a qualifying_distribution for exempt purposes includes thus the if the reasonable and necessary administrative expenses of grants for exempt purposes legal accounting and other expenses for reasonable in amount will be qualifying distributions under sec_4942 of the code this rulings request and the transfer of assets under sec_1_507-3 of the regulations the tax bases and holding periods of x's assets transferred to y thus the bases of x's assets transferred to y will be the same for y as the bases of such assets were for x will carry over to y for purposes of sec_4940 of the code accordingly we rule the transfer of x's assets to y pursuant to the merger will constitute a transfer of assets described in sec_507 of the code and will not cause y to be treated as a newly created organization or result in termination of x’s private_foundation_status under sec_507 of the code the transfer of x's assets to y pursuant to the merger will not result in imposition of the termination_tax under sec_507 of the code if x notifies the internal_revenue_service at least one day after all of its net assets are transferred to y that x intends to terminate its private_foundation_status that notice will be effective to terminate its private_foundation_status under sec_507 of the code and x will owe no termination_tax because x will have no assets upon such termination x will only be required to file the annual return under sec_6033 of the code for the year in which the merger takes place and not for subsequent years the transfer of x's assets to y pursuant to the merger will not affect either foundation's s exemption from taxation under sec_501 of the code as aresult of the merger y d of the code will succeed to x’s aggregate tax_benefit defined in section yah pst narda etd mourns letinmdcangtnmmbe bite ialemamnutinatetsiearpee suum te pasccace rsustsrraeens merger following and sec_507 and sec_509 of the code x and y are effectively controlled by the same person and therefore as a result of the for purposes of chapter of the code sec_4940 and y will be treated as x and thus may reduce its distributable_amount under sec_4942 of the code as a result of the merger y will succeed to x’s excess qualifying distributions carryover the transfer of all x's assets to y pursuant to the merger will not trigger any gross_investment_income or capital_gain_net_income under sec_4940 of the code and y will succeed to the tax bases and holding periods of x’s assets for purposes of sec_4940 of the code income if any in the year of the merger y may report and pay any taxes under sec_4940 of the code on x's net investment the transfer of all x's assets to y pursuant to the merger will not constitute an act of self- dealing resulting in the imposition of tax under sec_4941 of the code or be treated under sec_4944 of the code as an investment that jeopardizes either foundation's charitable purposes sec_4942 of the code will apply to x if x is not an operating_foundation subject_to sec_4942 and sec_4942 of the code under either sec_4942 or sec_4942 of the code x's transfer of all its assets to y pursuant to the merger will not subject x by reason of the transfer to any_tax under sec_4942 for failure to distribute income and will not subject x to the recordkeeping requirements of sec_4942 of the code for years after the year of the transfer of all x's assets to y the transfer of assets from x to y pursuant to the merger will not constitute a taxable_expenditure under sec_4945 of the code x will not be required to exercise expenditure_responsibility with respect to its transfer of all of its assets to y pursuant to the merger x will comply with the information reporting requirements of sec_4945 of the code for the year of its transfer thus x will not be subject_to tax under sec_4945 of the code payments by y if any to organizations described in sec_909 sec_509 or sec_509 of the code of grants awarded but not yet disbursed by x will not constitute taxable_expenditures by y under sec_4945 of the code and y may treat such payments as qualifying distributions under sec_4942 of the code any reasonable legal accounting and other necessary expenses paid to implement the transfer of assets from x to y pursuant to the merger will be paid to accomplish a purpose described in sec_170 or sec_170 of the code and thus will constitute qualifying distributions under sec_4942 and will not constitute taxable_expenditures for either x or y under sec_4945 the hands of y as the basis of such assets was in the hands of x the basis of the assets that are transferred to y pursuant to the merger will be the same in because this rulings letter could help to resolve any questions please keep it in your permanent records this rulings letter is directed only to the organizations that requested it the code provides that this rulings letter may not be used or cited as precedent sec_61 k of sincerely _-- chasin jose acting manager exempt_organizations technical group
